Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-12-00490-CR

                                    Tezelle MOORE,
                                       Appellant

                                           v.
                                       The State of
                                  The STATE of Texas,
                                        Appellee

                   From the 432nd District Court, Tarrant County, Texas
                               Trial Court No. 1276457R
                     The Honorable Ruben Gonzalez, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 19, 2013.


                                             _____________________________
                                             Sandee Bryan Marion, Justice